DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2016-186326 filed 09/23/2016 and 371 of PCT/JP2017/034162 filed on 09/21/2017. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/05/2021, 12/08/2020, 05/27/2020 and 01/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is an amendment first office of action for application Serial No. 16/316,676 filed on 01/10/2019 has been entered and fully considered.  
Claims 1-8 has been amended. 
Claims 1-8 are pending in Instant Application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a traveling condition data generation unit… in claim 1;
	an output unit… in claim 1 and 5;
	an entering traveling area calculation unit… in claim 5;
	an exiting traveling area calculation unit… in claim 5;
	an overlapping area calculation unit… in claim 5; and 
	a traveling condition data correction unit… in claim 5 and 6.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or

corresponding structure, material, or acts described in the specification as performing the
claimed function, and equivalents thereof..
	a traveling condition data generation unit… Support can be found in paragraph [0041];
	an output unit…  Support can be found in paragraph [0040];
	an entering traveling area calculation unit… Support can be found in paragraph [0041];
	an exiting traveling area calculation unit…  Support can be found in paragraph [0041];
	an overlapping area calculation unit… Support can be found in paragraph [0041]; and 
	a traveling condition data correction unit… Support can be found in paragraph [0041].
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata Yukihiro (WO2015151359; the citations are based on the provided English Translation) in view of Holmqvist et al. (US-2004/0158355).
	Regarding claim 1, (currently amended) Yukihiro discloses a management system (Page. 7, lines 262, the control server 31) for a work vehicle, (Page. 7, lines 277-278, the dump 20-1 is equipped with an in-vehicle terminal device 26 for autonomously traveling according to an instruction from the control server 31) comprising:
	a traveling condition data generation unit (Page. 3, lines 109-110, the traveling route calculation unit) configured to generate traveling condition data that causes a transport vehicle (Page. 2, line 62, a transport vehicle) which is a work vehicle to enter with forward movement, from an entrance of a workplace to a work point of the workplace (Page. 18, lines713-715, the travel route calculation unit 311a calculates the travel route 60 based on the map information and the loading point position information of the server side map data storage unit 316 (S1310); and Page. 5, lines 180-185, Hardware configuration diagram of the control server, in-vehicle terminal device, and loading machine terminal device Block diagram showing the functional configuration of the vehicle travel control system according to one embodiment Figure showing an example of the overall layout of the mine Of the dump travel routes shown in Fig. 6, the final travel route from the entrance of the loading site to the loading point), and…
	…; and
	an output unit (Page. 9, lines 368-369, The server-side communication unit 314
includes a communication control unit 314a) configured to output the traveling condition data to the transport vehicle (Page. 14, lines 554-556, A travel permission section on the route 60 is set (S807), and travel permission section information is transmitted to each dump from the communication control unit 314a of the control server 31 (S808); and Page 18, lines 716-718, the communication control unit 314a of the control server 31 transmits the travel permission section information for each dump).
	Yukihiro does not explicitly teaches:

	However, in the same field of endeavor, Holmqvist teaches:
	…exit with backward movement, from the work point to an exit of the workplace (Para. [0019], lines 12-18, a dynamically planned transport path 124 governing the vehicle's 1 exit movement from the material volume and back to the waiting position 110 for change of direction backwards/forwards and static transport paths 112 to and from a vehicle unloading point 1231 with the constituent bucket movements required at unloading and exit from the unloading operation)… 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the management system for a work vehicle as taught by Yukihiro and combine …exit with backward movement, from the work point to an exit of the workplace... as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey handling of Solid fuels like biomass and coal and other products from forest and agriculture, there is a need for reliable, accurate, and cost effective technology (Para. [0004], lines 2-4).
	Regarding claim 2, (currently amended) Yukihiro in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Yukihiro does not explicitly teach:
	wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward movement.
	However, in the same field of endeavor, Holmqvist teaches: 
	wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward a dynamically planned transport path 124 governing the vehicles 1 exit movement from the material volume and back to the waiting position 110 for change of direction backwards/forwards. Static transport paths 112 for transports in an out of the area are also indicated; and Para. [0095], lines 13- 16, the material volume 181 can be attacked from one direction all the time thus considerably simplifying approach and exit path planning). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the management system for a work vehicle as taught by Yukihiro in view of Holmqvist and combine wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward movement as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (Para. [0004], lines 24-27).
	Regarding claim 4, (currently amended) Yukihiro in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Yukihiro further discloses wherein the traveling condition data includes entering route70539542v.1Application No. Not Yet Assigned 3Docket No.: 1451345.742US9 Amendment dated January 10, 2019First Preliminary Amendmentdata indicating an entering route of the transport vehicle from the entrance to the work point and exiting route data indicating an exiting route of the transport vehicle from the work point to the exit (Page. 18, lines 730-734, After the control server 31 has made the planned number of dump trucks enter the final travel route (S1315), the entry prohibition unit 311b prohibits the entry from the entrance point 601 to the final travel route 625 (steps S1316 and FIG. 14). S1404). The loading work for the planned number of vehicles is completed, and the dump trucks depart from the loading point (steps S1405 to S1407 in FIG. 14)), and 	
	the traveling condition data generation unit is configured to generate the traveling condition data such that the entering route (Page. 18, lines713-715, the travel route calculation unit 311a calculates the travel route 60 based on the map information and the loading point position information of the server side map data storage unit 316 (S1310) and the exiting route do not overlap with each other in the workplace (Page. 2, lines 72-76, the entry prohibition unit responds to the final travel route by the new transport vehicle (following vehicle). Prohibit entry into. As a result, it is possible to prevent the new transport vehicle (following vehicle) from interfering with the transport vehicle remaining in the final travel path and the space required for the switching operation of the transport vehicle).
	Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro in view of Holmqvist  as applied to claim 1 above, and further in view of Naka et al. (US-2018 0284787).
	Regarding claim 3, (currently amended) Yukihiro in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Yukihiro does not explicitly teach:
	wherein the transport vehicle has an obstacle sensor at each of a front portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement.
	However, in the same field of endeavor, Holmqvist teaches: 
transport vehicle has an obstacle sensor (Para. [0196], lines 5-7, A System for obstacle detection requires sensors for detecting and recording occurring obstacles)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the management system for a work vehicle as taught by Yukihiro in view of Holmqvist and combine wherein the transport vehicle has an obstacle sensor… as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (Para. [0004], lines 24-27).
	Neither Yukihiro nor Holmqvist teach:
	…at each of a front portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement.
	However, in the same field of endeavor, Naka teaches:
	…at each of a front portion (Para. [0022], 3-7, two types of sensors, specifically a first moving-direction monitoring sensor 121 and a second moving-direction monitoring sensor 122 are included, and are both installed on the front of the dump truck (see FIG. 3)) and a rear portion (Para. [0022], lines 11-13, the moving-direction monitoring sensor 120 may be a sensor that performs rearward monitoring during rearward moving. *** The reference does not explicitly an obstacle sensor for the rear portion, however, the Examiner interprets that a sensor is present and detecting the rear of the dump truck), and is configured to detect an obstacle at the time of forward movement and at the time of backward movement (Para. [0022], lines 8-13, the moving-direction monitoring sensor 120 , a description will be made by taking, as an example, a sensor that performs forward monitoring during forward moving of the dump truck 10. However, the moving-direction monitoring sensor 120 may be a sensor that performs rearward monitoring during rearward moving).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the management system for a work vehicle as taught by Yukihiro in view of Holmqvist and combine wherein the transport vehicle has an obstacle sensor at each of a front portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement as taught by Naka. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (Para. [0004], lines 24-27).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664